Citation Nr: 1600303	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for right shoulder disability.

5.  Entitlement to service connection for low back disability.

6.  Entitlement to service connection for impaired vision.

7.  Entitlement to service connection for an abnormal left ventricle.

8.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).  

9.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left and right knee, prior to June 14, 2012, to include separate compensable ratings.  

10.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee, since June 14, 2012.  

11.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee, since June 14, 2012.  

12.  Entitlement to an initial rating in excess of 10 percent for hypertension.

13.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.  

14.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

15.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to May 2008.  He had an additional 6 months and 27 days of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and from a January 2013 rating decision from the RO in Winston-Salem, North Carolina.  

By way of procedural history, in the July 2008 rating decision, service connection was denied for vertigo; a right elbow disability; a right shoulder disability; a low back disability; glaucoma; a left ventricle abnormality; GERD; and hearing loss.  Service connection was granted for obstructive sleep apnea; type II diabetes mellitus; hypertension; tinnitus; left and right knee osteoarthritis; and hemorrhoids.  The Veteran was notified of the July 2008 rating decision by letter dated July 25, 2008.  In July 2009, the Veteran filed a notice of disagreement (NOD) with the denial of the service connection claims, as well as with the initial 10 percent disability rating assigned for hypertension, the initial 10 percent rating assigned for left and right knee osteoarthritis, and the initial 20 percent rating assigned for diabetes mellitus, in the July 2008 rating decision.  

The Board notes that, although an August 2009 RO letter reflects the RO's determination that the Veteran's July 2009 correspondence was not a timely NOD, noting that it was received on July 31, 2009, another copy of the Veteran's July 2009 correspondence, as well as correspondence from the Veteran's representative stating that it was a NOD with the July 2008 rating decision, bare a date stamp of July 24, 2009.  As such, the Board finds that a timely NOD was filed with the denial of the service connection claims, and with the initial ratings assigned for hypertension, left and right knee osteoarthritis, and diabetes, in the July 2008 rating decision.  As noted in the January 2013 rating decision, additional service treatment records were associated with the file on February 11, 2012.  After issuance of the statement of the case (SOC) in December 2010, the Veteran filed a substantive appeal later that same month.  As such, the issues are reflected on the title page.  

The Board further notes that the January 2013 rating decision reflects that separate 10 percent ratings were assigned for osteoarthritis of the left knee and osteoarthritis of the right knee, effective June 14, 2012.  As the increase reflected in the assignment of separate 10 percent ratings for the left knee and for the right knee, from June 14, 2012, did not satisfy the appeal in full, however, the claims for higher and/or separate ratings, to include during the appeal period, prior to June 14, 2012, for osteoarthritis of the left knee and osteoarthritis of the right knee remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issues have been recharacterized as reflected on the title page.  

In addition, following the grant of service connection for GERD in the January 2013 rating decision, in March 2013, the Veteran filed a NOD with the initial noncompensable rating assigned for GERD.  A SOC addressing the initial noncompensable rating assigned for GERD was issued in June 2014, after which the Veteran filed a substantive appeal in July 2014.  As such, the issue is reflected on the title page.  

Further, in the April 2014 rating decision, service connection was granted for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity.  This represents a full grant of the benefits sought with respect to those issues.  

The April 2014 rating decision further reflects that entitlement to a TDIU was denied, and the issue was further addressed in a June 2014 supplemental statement of the case (SSOC).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is reflected on the title page.  

In addition, and although the April 2014 rating decision notes that a higher rating claim for obstructive sleep apnea was on appeal, the Veteran did not file a NOD with the initial 50 percent evaluation assigned for sleep apnea following the grant of service connection in the July 2008 rating decision, and the issue has not subsequently been adjudicated by the RO.  As such, the claim for a higher rating for obstructive sleep apnea is not before the Board.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  

The right shoulder claim is addressed in the decision below.  The remaining claims are addressed in the remand section.


FINDING OF FACT

The Veteran's right shoulder strain had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for right shoulder strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Analysis

The Veteran contends that a right shoulder disability had its onset during service.  At the July 2015 Board hearing, the Veteran noted onset of right shoulder symptoms during service, to include in association with lifting heavy boxes, noting that he has had right shoulder symptoms ever since and that it currently freezes up.  

The Veteran is competent to report his symptoms during service and ever since.  Lending credibility to his assertions are service treatment records reflecting complaints of right shoulder pain in June 1990.  In addition, on a February 2002 medical history, he indicated that he had or had had a swollen, painful, or dislocated joint or fluid in a joint, to include the shoulder.  

The January 2008 VA report of examination as part of the Benefits Delivery at Discharge (BDD) program reflects the Veteran's history of a right shoulder injury, to include in a motor vehicle accident in 1998.  The examiner noted right shoulder stiffness, and the diagnosis entered was right shoulder strain.  

In this case, there is competent evidence of right shoulder symptoms during service and at separation, and there is competent and credible evidence relating the current right shoulder disability to service.  The evidence is in at least equipoise and resolving any reasonable doubt in the Veteran's favor, service connection for right shoulder strain is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Service connection for right shoulder strain is granted.  


REMAND

Following the July 2015 Board hearing, in October 2015, the Veteran filed a substantive appeal with respect to an initial rating in excess of 20 percent for type II diabetes mellitus.  He requested a Travel Board hearing.  As such, on remand, the Veteran is to be scheduled for Travel Board hearing solely with respect to the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  

In addition, the Veteran seeks service connection for hearing loss, vertigo; a right elbow disability; a low back disability; glaucoma; and an abnormal left ventricle.  

With respect to hearing loss, the Veteran contends his hearing loss is a result of loud noise exposure during service, to include in association with firearms.  The Board notes that bilateral high frequency hearing loss at 4000 to 8000 Hertz was reported in the January 2008 VA report of examination.  In addition, at the July 2015 Board hearing, the Veteran testified that his hearing loss has increased in severity, and a March 2014 VA audiology treatment record reflects complaints of increased hearing loss and audiometric testing was noted to show sensorineural hearing loss, bilaterally.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse since the most recent VA examination, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, VA examination is warranted with respect to the issue of entitlement to service connection for hearing loss.  

With respect to vertigo, service treatment records reflect a diagnosis of left posterior canal benign paroxysmal positional vertigo (BPPV) for which he underwent canalith repositioning maneuver (CRM) in August 1999.  High blood pressure and bilateral tinnitus were noted, along with syncope two months earlier when he hit his head.  Mild sustained right torsional nystagmus of the right ear and moderate transient left torsional and upbeat nystagmus with vertigo of the left ear were noted.  Although no recent episodes of vertigo were reported in the January 2008 VA BDD examination report, a history of vertigo and tinnitus ever since the head trauma during service was noted.  In addition, at the Board hearing, the Veteran stated that he has had episodes of vertigo ever since service, and most recently with arising from a seated position, possibly related to hypertension and/or an abnormal left ventricle.  In view of the Veteran's testimony and the evidence, the Board finds that a VA examination is warranted with respect to the nature and etiology of vertigo.  

With respect to a right elbow disability, a May 2004 private treatment record reflects complaints of right elbow pain, and a May 2005 record notes pain was elicited in the right epicondilar area.  The January 2008 BDD examination report notes a history of right elbow epicondylitis and no current findings were noted.  At the hearing, the Veteran stated that during service and ever since his arm "goes to sleep" if it is hit in a certain area.  In view of the Veteran's testimony and the evidence, the Board finds that VA examination is warranted with respect to the nature and etiology of a right elbow disability.  

With respect to a low back disability, service treatment records reflect complaints of low back pain assessed as overuse syndrome in March 2000, and lumbago was noted in June 2007.  A June 2008 private treatment record notes a history of back pain during service in association with lifting.  At the hearing, the Veteran stated that he has back pain associated with his service-connected right and left knee disabilities, particularly with ascending and descending stairs, as well as with walking.  In view of the Veteran's testimony and the evidence, the Board finds that VA examination is warranted with respect to the nature and etiology of a low back disability.  

With respect to service connection for impaired vision, to include as a result of glaucoma, service treatment records in March 1991 note complaints of difficulty focusing and redness of the eye for which drops were prescribed.  A December 1993 record notes blurred vision, and hyperopia was noted in May 1999.  At the July 2015 Board hearing, the Veteran stated that he began having vision symptoms during service, and noted that pressure on the eyes was increasing.  He maintained that glaucoma is related to service, to include service-connected hypertension and/or the medication he takes for hypertension.  

The January 2008 BDD examiner stated that although questionable glaucoma was noted at separation, intraocular pressure was normal and that there was no evidence of glaucoma.  A July 2010 VA eye examination report reflects early cataract in the right eye; long-standing ptosis; myopia, and presbyopia.  In light of the Veteran's assertions and the evidence, the Board finds that VA examination is warranted with respect to the nature and etiology of impaired vision, to include as a result of glaucoma.  

In addition, at the hearing the Veteran stated that in association with his deployment to the Southwest Asia Theater of Operations, in 2002 the result of a treadmill test was abnormal left ventricle.  He added that his excessive sweating was related to either the abnormal left ventricle or hypertension.  A November 2008 VA treatment record notes cardia dysrhythmia.  In view of the Veteran's testimony and the evidence, the Board finds that VA examination is warranted with respect to the nature and etiology of an abnormal left ventricle.  

Moreover, at the July 2015 hearing, the Veteran indicated that his service-connected knee disabilities, hypertension, diabetes mellitus, and GERD are worse than since VA examination in January 2008, April 2008, and June 2012.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer, 10 Vet. App. at 400; Green, 1 Vet. App. at 121.  Thus, a new VA examination is required to determine the current disability level for the Veteran's right and left knee disabilities, hypertension, diabetes mellitus, and GERD.  

The Board notes that the January 2013 supplemental statement of the case reflects additional VA treatment records were received in February 2012.  At the July 2015 hearing, the Veteran indicated upcoming treatment for his knees the following month at W.G. (Bill) Hefner VA Medical Center (VAMC) in Salisbury, North Carolina.  He further indicated recent VA treatment at the Community Based Outpatient Clinic (CBOC) in Hickory and Charlotte, North Carolina, to include medication changes for GERD.  Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

As noted in the introduction, the issue of entitlement to a TDIU is part of the increased rating claims.  The issue of entitlement to a TDIU is intertwined with the Veteran's increased rating and service connection claims.  38 C.F.R. § 4.16 (2015).  Therefore, the Board is also remanding this issue.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a Travel Board hearing with respect to an initial rating higher than 20 percent for type II diabetes mellitus, and ensure that the Veteran is notified of the scheduled hearing.  The case should then be processed in accordance with established appellate procedure with respect to that issue.

2.  Obtain complete VA treatment records, to include from the Hefner VAMC in Salisbury, North Carolina, including the CBOCs in Hickory and Charlotte, North Carolina, since February 2012.  

3.  After completion of the above, schedule the Veteran for a VA audiology examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and determine whether the Veteran in fact has hearing impairment for VA purposes under 38 C.F.R. § 3.385.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to his active service, or is caused by or aggravated by service-connected tinnitus, or any disability determined to be related to service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for a VA vertigo examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that vertigo is related to his active service, or is caused by or aggravated by service-connected hypertension and/or tinnitus, or any disability determined to be related to service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

5.  Schedule the Veteran for a VA right elbow examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right elbow disability, to include epicondylitis, is related to his active service, or is caused by or aggravated by now service-connected right shoulder strain, or any disability determined to be related to service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

6.  Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a low back disability, to include lumbago, is related to his active service, or is caused by or aggravated by service-connected left and right knee disabilities.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

7.  Schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that impaired vision, to include as due to glaucoma, is related to his active service.  

A rationale for all opinions expressed should be provided.  

8.  Schedule the Veteran for a VA cardiovascular examination with respect to an abnormal left ventricle by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that cardiovascular disease, to include as manifested by an abnormal left ventricle, is related to his active service, or is caused by or aggravated by service-connected hypertension.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

9.  Schedule the Veteran for a VA GERD examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should describe all pertinent GERD symptomatology, to include whether there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or with two or more of the above symptoms of less severity.  

A rationale for all opinions expressed should be provided.  

10.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should describe all pertinent right and left knee symptomatology, since December 2007, and should provide the following information: 

a) Range of motion findings using a goniometer. 

b) An opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

c) An opinion as to whether there is lateral instability or recurrent subluxation of either knee.  

A rationale for all opinions expressed should be provided.  

11.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should describe all pertinent hypertension symptomatology, to include whether diastolic pressure is predominantly 110 or more; or systolic pressure is predominantly 200 or more.  

A rationale for all opinions expressed should be provided.  

12.  Schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  The entire file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests.  The examiner is to describe the Veteran's symptoms due to diabetes mellitus in detail, to specifically include whether regulation of activities is required.  "Regulation of activities" is the avoidance of strenuous occupational and recreational activities.

The examiner is to report whether diabetes mellitus causes episodes of ketoacidosis; and/or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

The examiner is to report whether the diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or other complications.

The examiner should also describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist and should specifically describe the nature and severity of each complication, to include peripheral neuropathy in the upper and lower extremities, numbness in the face, genitourinary dysfunction, and impotence.  If the Veteran does not suffer any such complications as a result of his diabetes mellitus, the examiner should so state.

A rationale for all opinions expressed must be provided. 

13.  Finally, readjudicate the issues remaining on appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


